DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
            
Claims 1-4 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20040031127 A1) in view of Johnson (US 8177658 B1) and Keith (US 20050037901 A1). 
            
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20040031127 A1) in view of Chalifoux (US 20140378242 A1) and Johnson (US 8177658 B1) and Keith (US 20050037901 A1).

            
Regarding claim 1, Chen teaches 1. A grip for attaching onto a hollow golf club shaft at a handle region thereof, the grip comprising an annular, longitudinal sleeve with an upper sleeve portion, a lower sleeve portion and a medial sleeve portion between the upper and lower sleeve portions, the grip comprising: a second grip component at the lower sleeve portion of the grip, said second grip component configured to be secured onto the golf club shaft at a second portion of the handle region; See Figure 8 and 8A and item 21.    
Johnson does teach a first grip component at the upper sleeve portion of the grip, said first grip component configured to be secured onto the golf club shaft at a first portion of the handle region; See Figure 2 and 4; items 10 and 22.       
Keith does teach wherein the medial portion of the longitudinal sleeve is configured to rotate in a first direction radially about the golf club shaft between the secured first and second grip components thereby tightening the medial portion onto the golf club shaft by decreasing an internal diameter of the longitudinal sleeve at the medial portion.   See Figures 1-4; [0164+] which speaks of attaching the strap to the golf club wherein the hook and loop fasteners adhere the strap to the club.  This is done by the strap reducing the inner diameter of the resulting encirclement which will decrease the internal diameter of the longitudinal sleeve wherein the sleeve/strap would rotate in a first direction radially about the shaft.  This item would replace the center or medial portion of Chen.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Chen with Johnson to allow a grip member to be secured in place through the rotation of a screw thereby causing expansion of one member against another. (See 2:53-3:20). It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Chen with Keith to allow a strap to enwrap about a golf club to hold the strap securely to the exercise shaft during use ([0006]).
            
Regarding claim 2, Johnson teaches 2. The grip of claim 1, wherein the first grip component comprises a compression nut and an expandable tube that are configured to be secured to the hollow golf club shaft at the first portion of the handle region.   See Figure 2 and 6; items 12, 16, 16a and 36.    
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Chen with Johnson to allow a grip member to be secured in place through the rotation of a screw thereby causing expansion of one member against another. (See 2:53-3:20).
            
Regarding claim 3, Johnson teaches 3. The grip of claim 2, wherein the compression nut and the expandable tube are configured to be inserted into the hollow golf club shaft at the first portion of the handle region.   See Figure 2.     
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Chen with Johnson to allow a grip member to be secured in place through the rotation of a screw thereby causing expansion of one member against another. (See 2:53-3:20).
            
Regarding claim 4, Johnson teaches 4. The grip of claim 3, wherein the first grip component further comprises a screw threaded through the compression nut and the expandable tube, wherein the screw is configured to be turned using a rotational torque thereby expanding the expandable tube against an internal surface of the hollow golf club shaft under pressure from the compression nut.   See Figures 2 and 4; items 24 and 18.    
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Chen with Johnson to allow a grip member to be secured in place through the rotation of a screw thereby causing expansion of one member against another. (See 2:53-3:20).
            
Regarding claim 5, Chalifoux teaches 5. The grip of claim 4, wherein an end cap is attached to the screw, whereby rotational torque is applied to the end cap to turn the screw.   See Figures 7A and 7B; item 130 and 126; [0061+].   
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Chen with Chalifoux to allow a grip to be secured and detached through the loosening or tightening of a screw ([0114]). 
            
Regarding claim 6, Keith teaches 6. The grip of claim 1, wherein the longitudinal sleeve comprises a material that, upon twisting of the medial portion, is configured to decrease the internal diameter of the longitudinal sleeve thereby tightening the longitudinal sleeve onto the hollow golf club shaft.   See Figures 1-4; [0164+] .    
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Chen with Keith to allow a strap to enwrap about a golf club to hold the strap securely to the exercise shaft during use ([0006]).
            
Regarding claim 7, Keith teaches 7. The grip of claim 1, wherein the longitudinal sleeve comprises a textured internal surface that is configured to increase a frictional force between the internal surface of the longitudinal sleeve and an outer surface of the hollow golf club shaft.   See Figures 1-3; item 20; [0165+].    
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Chen with Keith to allow a strap to enwrap about a golf club to hold the strap securely to the exercise shaft during use ([0006]).
            
Regarding claim 8, Keith teaches 8. The grip of claim 7, wherein the textured internal surface prevents backward rotation of the longitudinal sleeve relative to the outer surface of the hollow golf club shaft once the longitudinal sleeve is twisted around the shaft.   See Figures 1-3; item 20; [0165+] the rubber gripping surface prevents backward rotation.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Chen with Keith to allow a strap to enwrap about a golf club to hold the strap securely to the exercise shaft during use ([0006]).
            
Regarding claim 9, Keith teaches 9. The grip of claim 1, wherein the medial portion has a relaxed configuration when the internal diameter of the longitudinal sleeve at the medial portion is not tight around the hollow golf club shaft and a secured configuration when the internal diameter of the longitudinal sleeve at the medial portion is tight around the hollow golf club shaft, and wherein tightening the medial portion onto the hollow golf club shaft comprises changing the medial portion from the relaxed configuration to the secured configuration.   See Figures 1-3; item 20; [0165+].    
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Chen with Keith to allow a strap to enwrap about a golf club to hold the strap securely to the exercise shaft during use ([0006]).
            
Regarding claim 10, Chen teaches 10. The grip of claim 9, wherein the medial portion is maintained in the relaxed configuration until after both the first grip component and the second grip component are secured onto the golf club shaft.   See Figure 8 wherein the top and bottom portions are secured to the shaft before 10 is tightened.
            
Regarding claim 11, Chen teaches 11. A method for attaching a grip onto a hollow golf club shaft at a handle region thereof, the grip having an annular, longitudinal sleeve with an upper sleeve portion, a lower sleeve portion and a medial sleeve portion between the upper and lower sleeve portions, the method comprising: securing a second grip component at the lower sleeve portion of the grip onto the golf club shaft at a second portion of the handle region; and  See Figure 8 and 8A and item 21.    
Johnson does teach securing a first grip component at the upper sleeve portion of the grip onto the golf club shaft at a first portion of the handle region; See Figure 2 and 4; items 10 and 22.       
Keith does teach after the first and second grip components are secured at the upper and lower sleeve portions of the grip onto the first and second portions of the handle region, respectively, radially rotating the medial portion of the longitudinal sleeve in a first direction thereby decreasing an internal diameter of the medial portion and tightening the longitudinal sleeve onto the golf club shaft.   See Figures 1-4; [0164+] which speaks of attaching the strap to the golf club wherein the hook and loop fasteners adhere the strap to the club.  This is done by the strap reducing the inner diameter of the resulting encirclement which will decrease the internal diameter of the longitudinal sleeve wherein the sleeve/strap would rotate in a first direction radially about the shaft.  This item would replace the center or medial portion of Chen.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Chen with Johnson to allow a grip member to be secured in place through the rotation of a screw thereby causing expansion of one member against another. (See 2:53-3:20). It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Chen with Keith to allow a strap to enwrap about a golf club to hold the strap securely to the exercise shaft during use ([0006]).
            
Regarding claim 12, Chen teaches 12. The method of claim 11, wherein the first and second grip components remain secured on the first and second portions of the handle region of the golf club shaft, respectively, while radially rotating the medial portion of the longitudinal sleeve.   See Figure 8 wherein the top and bottom portions are secured to the shaft before 10 is tightened.
            
Regarding claim 13, Chen teaches 13 The method of claim 11, wherein securing the first grip component at the upper sleeve portion of the grip onto the golf club shaft at the first portion of the handle region prohibits radial rotation of the first grip component around the golf club shaft.   See Figures 8 wherein when the handle is attached to the golf club shaft items 21 and 22 are held in position on the shaft.  This is necessary as the handle would otherwise fall all the golf club shaft when swinging the club.  As such, this will prohibit radial rotation as claimed.
            
Regarding claim 14, Chen teaches 14. The method of claim 11, wherein securing the second grip component at the lower sleeve portion of the grip onto the golf club shaft at the second portion of the handle region prohibits radial rotation of the second grip component around the golf club shaft.   See Figures 8 wherein when the handle is attached to the golf club shaft items 21 and 22 are held in position on the shaft.  This is necessary as the handle would otherwise fall all the golf club shaft when swinging the club.  As such, this will prohibit radial rotation as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711